DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 May 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed on 23 March 2022 has been entered. Claims 13-14, 16-28 and 30-32 remain pending in the application. Applicant’s amendments to the specification and the drawings overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 26 Nov 2021.
Allowable Subject Matter
Claims 13-14, 16-28 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 is allowed for claiming, along with the entirety of the claim limitations, “wherein the extraction device further includes a coupling body moveable along a longitudinal axis of the housing, and wherein the coupling body is operatively coupled with the actuator and is adapted to reciprocate the retaining latch between the locked position and the unlocked position”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 23 is allowed for claiming, along with the entirety of the claim limitations, “wherein the shut-off member is moveable into the release position, the blocking position, and a slurp position, whereby the shut-off member is adapted to open the flow passage in the release position, fluid-tightly close the flow passage in the blocking position, and constrictively open the flow passage in the slurp position such that the cross section of the flow passage is smaller in the slurp position than in the release position”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 28 is allowed for claiming, along with the entirety of the claim limitations, “rein the shut-off member is moveable into the release position, the blocking position, and a slurp position, whereby the shut-off member is adapted to open the flow passage in the release position, fluid-tightly close the flow passage in the blocking position, and constrictively open the flow passage in the slurpFirst Named Inventor : Hermann Lucks TitleEXTRACTION DEVICE FOR DISCHARGING MIXED FLUID, IN PARTICULAR CONTAINING FECES, FROM A COLLECTING TANK Page8 position such that the cross section of the flow passage is smaller in the slurp position than in the release position”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 31 is allowed for claiming, along with the entirety of the claim limitations, “a coupling body moveable along a longitudinal axis of the housing, operatively coupled with the actuator, and adapted to reciprocate the retaining latch between the locked position and the unlocked position; wherein the actuator is operatively coupled with the coupling body, retaining latch, and the shut-off member such that movement of the actuator to a first position displaces the coupling body and retaining latch to the unlocked position and rotates the shut-off member to the blocking position and movement of the actuator to a second position displaces the coupling body and retaining latch to the locked position and rotates the shut-off member to the release position”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753